United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 11-3158
      ___________

United States of America,           *
                                    *
           Plaintiff - Appellee,    *
                                    *
      v.                            *
                                    *
Pedro Camacho-Corona, also known as *
Tomas Moreno-Martinez, also known *
as Mario Ramos-Garcia               *
                                    *
           Defendant - Appellant.   *

      ___________
                                          Appeals from the United States
      No. 11-3185                         District Court for the
      ___________                         District of Nebraska.


United States of America,             *
                                      *
            Plaintiff - Appellee,     *
                                      *
      v.                              *
                                      *
Mario Garcia-Ramos, also known as     *
Pedro Camacho-Corona,                 *   [UNPUBLISHED]
                                      *
            Defendant - Appellant.    *
                                   ___________

                             Submitted: May 14, 2012
                                Filed: June 1, 2012
                                 ___________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Pedro Camacho-Corona pled guilty to possessing with intent to distribute 50
grams or more of actual methamphetamine in violation of 21 U.S.C. § 841(a)(1),
(b)(1). The district court1 sentenced him to 262 months of imprisonment, the bottom
of his guideline range. Camacho-Corona appeals, arguing that his sentence is
substantively unreasonable. We affirm.

       During a traffic stop in November 2010 Camacho-Corona consented to a search
of his vehicle. Inside his car police found nine packages of methamphetamine
weighing a total of 1.39 kilograms and a revolver. Camacho-Corona was charged in
a superseding indictment with possession with intent to distribute 50 grams or more
of actual methamphetamine, 21 U.S.C. § 841(a)(1), (b)(1), illegal reentry after
removal following an aggravated felony conviction, 8 U.S.C. § 1326(a), and
possession of a firearm as an illegal alien, 18 U.S.C. § 922(g)(5)(A). He pled guilty
to the drug charge, and the other two counts were dismissed on the government's
motion.

      A Presentence Investigation Report (PSR) calculated Camacho-Corona's
guideline range to be 262 to 327 months based on the amount of drugs involved, his


      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
                                         -2-
possession of a dangerous weapon, and his substantial criminal history. At
sentencing Camacho-Corona requested the statutory mandatory minimum of 120
months. See 21 U.S.C. § 841(b)(1). He argued that his poor health and older age
indicated that a lower sentence was appropriate since even a sentence at the low end
of the guideline range would be tantamount to a life sentence. He also argued that the
"notion of incremental punishment" required a lower sentence for this offense
because his previous sentences had been much lower.

      The district court adopted the PSR calculations and imposed a sentence of 262
months, the bottom of his guideline range. It stated that the "overriding
consideration" was the need to get him off the streets so he would stop committing
crimes. It found no "good reason" to impose a sentence outside the advisory
guideline range, concluding that the low end of the range was "sufficient but not
greater than necessary to serve all of the objectives of the sentencing statute."

       Camacho-Corona appeals, arguing that his sentence is greater than necessary
to serve the purposes of sentencing under 18 U.S.C. § 3553(a). Since Camacho-
Corona does not allege procedural error, we "move directly to review the substantive
reasonableness of his sentence." United States v. O'Connor, 567 F.3d 395, 397 (8th
Cir. 2009). This review is under a "deferential abuse-of-discretion standard." Gall
v. United States, 552 U.S. 38, 41 (2007). A sentencing court abuses its discretion
"when it fails to consider a relevant and significant factor, gives significant weight
to an irrelevant or improper factor, or considers the appropriate factors but commits
a clear error of judgment in weighing those factors." United States v. Miner, 544
F.3d 930, 932 (8th Cir. 2008). On appeal a "presumption of substantive
reasonableness" is given to a sentence within the guideline range. United States v.
Robinson, 516 F.3d 716, 717 (8th Cir. 2008).

     We conclude that the district court did not abuse its discretion in sentencing
Camacho-Corona at the bottom of his guideline range. The district court considered

                                         -3-
the § 3553(a) factors and specifically addressed Camacho-Corona's mitigation
arguments. It stated that it was "sympathetic" to his medical problems but that he
would receive good medical care in the federal prison system. The district court also
explained that it did not consider his age either a mitigating or aggravating factor, but
that "the overriding consideration is that he needs to be taken off the streets because
once he is released, he continues to engage in crime here in the United States where
he's not supposed to be." It expressed concern that Camacho-Corona's criminal
history suggested that "when he is released from custody and deported, he comes
back into the United States, he continues to engage in criminal activity and the fact
that he is in possession of a firearm indicates that he is prepared to engage in activity
that can pose a serious threat to the safety of others."

       Camacho-Corona argues that insufficient weight was given to his health and
age which he asserts "will curtail [his] recidivism," but the district court did not abuse
its discretion in giving more weight to the need for incapacitation since previous
lower sentences had not deterred him from committing additional crimes. The district
court properly used its "wide latitude to weigh the § 3553(a) factors . . . and assign
some factors greater weight than others in determining an appropriate sentence."
United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009).

       The district court also imposed a 30 month sentence to run concurrently for
violating a condition of his supervised release. Camacho-Corona admitted during
sentencing that he had committed the instant offense while he was on supervised
release for a conviction for conspiracy to possess with intent to distribute cocaine.
Although Camacho-Corona filed a notice of appeal in both cases, he does not
challenge the reasonableness of the concurrent 30 month revocation sentence. We
thus affirm that sentence without further discussion.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________

                                           -4-